 

Exhibit 10.1

 

Execution Version

  

 

 

$650,000,000

 

CREDIT AGREEMENT

 

among

 

MSC INDUSTRIAL DIRECT CO., INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

KEYBANK NATIONAL ASSOCIATION,

RBS CITIZENS, N.A.,

US BANK, NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, N.A.

 as Co-Documentation Agents,

 

and

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



Dated as of April 22, 2013

 

 
 


J.P. MORGAN SECURITIES LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

    Page       Section 1. DEFINITIONS 1   Defined Terms 1   Other Definitional
Provisions 19       Section 2. AMOUNTS AND TERMS OF TERM COMMITMENTS  AND
REVOLVING COMMMITMENTS 20   Term Commitments 20   Procedure for Term Loan
Borrowing 20   Repayment of Term Loans 20   Revolving Commitments 21   Procedure
for Revolving Loan Borrowing 21   Swingline Commitment 22   Procedure for
Swingline Borrowing; Refunding of Swingline Loans 22   Undrawn Fees, etc. 23  
Termination or Reduction of Revolving Commitments 24   L/C Commitment 24  
Procedure for Issuance of Letter of Credit 24   Fees and Other Charges 25   L/C
Participations 25   Reimbursement Obligation of the Borrower 26   Obligations
Absolute 26   Letter of Credit Payments 26   Applications 27       Section 3.
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT 27   Optional
Prepayments 27   Conversion and Continuation Options 27   Limitations on
Eurodollar Tranches 28   Interest Rates and Payment Dates 28   Computation of
Interest and Fees 28   Inability to Determine Interest Rate 29   Pro Rata
Treatment and Payments 29   Requirements of Law 30   Taxes 32   Indemnity 35  
Change of Lending Office 35   Replacement of Lenders 36   Borrower Repurchases
36   Defaulting Lenders 36 Incremental Facilities 38       Section 4.
REPRESENTATIONS AND WARRANTIES 40   Financial Condition 40   No Change 40  
Existence; Compliance with Law 40

 

i

 

 

  Power; Authorization; Enforceable Obligations 41   No Legal Bar 41  
Litigation 41   No Default 41   Ownership of Property; Liens 41   Intellectual
Property 41   Taxes 42   Federal Regulations 42   Labor Matters 42   ERISA 42  
Investment Company Act; Other Regulations 43   Subsidiaries 43   Use of Proceeds
43   Environmental Matters 43   Accuracy of Information, etc 44   Solvency 44  
Anti-Terrorism Laws; OFAC 44       Section 5. CONDITIONS PRECEDENT 45  
Conditions to Initial Extension of Credit 45   Conditions to Each Extension of
Credit 46       Section 6. AFFIRMATIVE COVENANTS 46   Financial Statements 46  
Certificates; Other Information 47   Payment of Obligations 48   Maintenance of
Existence; Compliance 48   Maintenance of Property; Insurance 48   Inspection of
Property; Books and Records; Discussions 48   Certain Notices 48   Environmental
Laws 49   Additional Guarantors 50       Section 7. NEGATIVE COVENANTS 50  
Financial Condition Covenants 50   Indebtedness 50   Liens 51   Fundamental
Changes 53   Disposition of Property 53   Investments 54   Transactions with
Affiliates 55   Changes in Fiscal Periods 55   Clauses Restricting Subsidiary
Distributions 55       Section 8. EVENTS OF DEFAULT 56       Section 9. THE
AGENTS 58   Appointment 58   Delegation of Duties 58

 

ii

 

 

  Exculpatory Provisions 59   Reliance by Administrative Agent 59   Notice of
Default 59   Non-Reliance on Agents and Other Lenders 60   Indemnification 60  
Agent in Its Individual Capacity 60   Successor Administrative Agent 61  
Securitizations 61   Co-Documentation Agents and Syndication Agent; Issuing
Lender 61       Section 10. MISCELLANEOUS 61   Amendments and Waivers 61  
Notices 63   No Waiver; Cumulative Remedies 64   Survival of Representations and
Warranties 64   Payment of Expenses and Taxes 64   Successors and Assigns;
Participations and Assignments 65   Adjustments; Set-off 68   Counterparts 69  
Severability 69   Integration 69   Governing Law 69   Submission To
Jurisdiction; Waivers 69   Acknowledgements 70   Releases of Guarantees 71  
Confidentiality 71   WAIVERS OF JURY TRIAL 71   USA PATRIOT Act 72

 

SCHEDULES:

 

1.1A Commitments 2.10 Existing Letters of Credit 4.1 Guarantee Obligations 4.4
Consents, Authorizations, Filings and Notices 4.6 Litigation 4.15 Subsidiaries
7.3(f) Existing Liens 7.6(e) Investments 7.7 Transactions with Affiliates

 

EXHIBITS:

 

A Form of Guarantee B Form of Compliance Certificate C Form of Closing
Certificate D Form of Assignment and Assumption E Form of U.S. Tax Certificate

  

iii

 

  

CREDIT AGREEMENT (this “Agreement”), dated as of April 22, 2013, among MSC
INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The parties hereto hereby agree as follows:

 

Section 1.  DEFINITIONS

 

1.1.          Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of such
day (or, if such day is not a Business Day, as of the next preceding Business
Day) in respect of a proposed Eurodollar Loan with a one-month Interest Period
plus 1.0%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank, N.A. as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMorgan Chase
Bank, N.A. in connection with extensions of credit to debtors). Any change in
the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition”: the acquisition by the Borrower of the “Transferred Assets” under
and as defined in the Acquisition Agreement.

 

“Acquisition Agreement”: collectively, the Asset Purchase Agreement, dated as of
February 22, 2013, by and between the Borrower and Barnes Group, Inc. and all
schedules, exhibits and annexes thereto.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and Incremental Term Loans and (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

1

 

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Applicable Margin”: for each Type of Loan, the rate per annum determined
pursuant to the Pricing Grid.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

2

 

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is April 22, 2013.

 

“Co-Documentation Agents”: Keybank National Association, RBS Citizens, N.A., US
Bank, National Association, and Wells Fargo Bank, N.A, each in its capacity as a
co-documentation agent in respect hereof.

 

“Code”: the Internal Revenue Code of 1986, as amended.

 

3

 

 

“Commitment”: as to any Lender, the sum of the Term Commitment, Incremental Term
Loan Commitment and Revolving Commitment of such Lender.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower or any Group Member within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower or any
Group Member and that is treated as a single employer under Section 414 of the
Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
3.8, 3.9, 3.10 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March 2013 and furnished to certain Lenders.

 

“Consolidated EBITDA”: for any period as determined on a consolidated basis:

 

(1) Consolidated Net Income for such period

 

plus,

 

(2) without duplication and to the extent reflected as a charge in the statement
of such Consolidated Net Income for such period, the sum of (a) income tax
expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash charges or
expenses (including for employee stock compensation) (excluding any non-cash
charges or expenses representing accruals or reserves in the ordinary course of
business for cash charges in a future period) and (f) any extraordinary, unusual
or non-recurring expenses or losses,

 

minus,

 

(3) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (including the reversal of any
reserve in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income),

 

4

 

 

minus,

 

(4) any cash payments made during such period in respect of items described in
clause (2)(e) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income (but only to the extent the relevant non-cash expenses
or losses were added back to Consolidated Net Income in accordance with clause
(2)(e) above).

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition (as defined below), the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Borrower
or any Subsidiary shall have made a Material Acquisition (as defined below),
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period and after giving pro forma effect to any
adjustments (including, without limitation, operating and expense reductions) as
would be permitted to be reflected in pro forma financial information complying
with the requirements of Article 11 of Regulation S-X under the Securities Act
of 1933, as amended (and the interpretations of the SEC thereunder). As used in
this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $100,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $100,000,000.
For the avoidance of doubt, the Acquisition constitutes a Material Acquisition.
Notwithstanding the foregoing, for purposes of any pro forma determination of
Consolidated EBITDA pursuant to clause (ii) above, the Consolidated EBITDA
attributable to the Acquisition (x) for any fiscal quarter ended prior to the
Closing Date shall be deemed to be $9,250,000 and (y) for the fiscal quarter
during which the Closing Date occurs shall be deemed to be a ratable portion of
$9,250,000 based on actual number of days elapsed in such quarter prior to the
Closing Date over the number of days in such quarter.

 

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and Securitizations and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP). For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments received or paid by the
Borrower or its Subsidiaries under interest rate protection agreements, the
effect of which is required to be reflected in the Borrower’s income statement
under “Interest Expense”.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

5

 

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) except
as provided in the definition of Consolidated EBITDA, the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Consolidated Tangible Assets”: at any date, the total assets of the Borrower
and its consolidated Subsidiaries at such date, as determined on a consolidated
basis in accordance with GAAP, less their consolidated Intangible Assets. For
purposes of this definition, “Intangible Assets” means the amount of (i) all
write-ups in the book value of any asset owned by the Borrower or a Subsidiary
and (ii) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights
and other intangible assets, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
66-2/3% of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

6

 

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any final regulations promulgated thereunder.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

7

 

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Extensions of Credit”: as defined in Section 3.14(c).

 

“Exchange Act”: as defined in Section 8(j).

 

“Excluded Swap Obligation”: with respect to any Loan Party, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

 

“Existing Credit Agreement”: the Credit Agreement, dated June 8, 2011, among the
Borrower, the lenders and agents parties thereto from time to time and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent thereunder.

 

“Existing Letters of Credit”: the letters of credit listed on Schedule 2.7.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”), (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”) and (c) the Incremental Term
Loan Commitments and the respective tranches of Incremental Term Loans made
thereunder, if any.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations issued thereunder or official interpretations
thereof.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

 

8

 

 

“Governmental Authority”: any nation or government (including any supra-national
bodies such as the European Union or the European Central Bank) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing), any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee”: the Guarantee to be executed and delivered by each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing Person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Historical Financials”: as defined in Section 4.1.

 

“Honor Date”: as defined in Section 2.14.

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower the revenues (excluding
intercompany revenues) of which for the Reference period ended as of the end of
the most recently completed fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 do not exceed $50,000,000.

 

“Incremental Amendment”: as defined in Section 3.15(d).

 

9

 

 

“Incremental Term Loan Commitments”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Borrower in a principal
amount not to exceed the amount set forth in the applicable Incremental
Amendment governing such Incremental Term Loan.

 

“Incremental Term Loans”: as defined in Section 3.15(a).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f), (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, (i)
all Indebtedness incurred in connection with any Securitization in which such
Person participates, and (j) for the purposes of Section 8(e) only, the net
obligations (but in no event to be an amount less than zero) of such Person in
respect of Swap Agreements; provided, however, that “Indebtedness” shall not
include any amounts owed or other obligations of the Borrower or any Subsidiary
related to the Taxable Special Obligation Development Lease Revenue Bonds (Sid
Tool Co., Inc. Project) dated December 4, 2012 in the aggregate principal amount
of up to $35,000,000 pursuant to that certain Bond Advance Agreement and
Assignment of Lease and Rental Payments, dated as of December 4, 2012. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

 

10

 

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period as may be acceptable to all applicable Lenders), as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three or six months thereafter (or such
other period as may be acceptable to all applicable Lenders), as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 11:00
A.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)          the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or Term Loan
Maturity Date or beyond the date final payment is due on the Incremental Term
Loans;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interim Financials”: as defined in Section 4.1.

 

“Investments”: as defined in Section 7.6.

 

“IRS”: the United States Internal Revenue Service.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

“L/C Commitment”: $50,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.14.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

11

 

 

“Letters of Credit”: as defined in Section 2.10(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Guarantee, the Notes and any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, each
tranche of the Incremental Term Loans or the Total Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, in the case of
the Revolving Facility, prior to any termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary”: (a) Sid Tool Co., Inc., Enco Manufacturing
Company, Inc., MSC Contract Management, Inc. and J&L America, Inc., (b) any
other Subsidiary designated by the Borrower as a Material Domestic Subsidiary,
and (c) each other Domestic Subsidiary of the Borrower the revenues (excluding
intercompany revenues) of which for the Reference Period ended as of the end of
the most recently completed fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 exceed $50,000,000; provided that the
aggregate revenues (excluding intercompany revenues) of all non-Material
Domestic Subsidiaries for any Reference Period shall not exceed 10% of the
aggregate revenues (excluding intercompany revenues) of the Borrower and its
Domestic Subsidiaries for such Reference Period (and the Borrower will designate
in writing to the Administrative Agent from time to time a Subsidiary (or
Subsidiaries) to be designated as a “Material Domestic Subsidiary” in order to
comply with the foregoing limitation (it being understood and agreed that such
designation may be included in, and satisfied by delivery of, a supplement to
the Guarantee substantially in the form of Annex A to the Guarantee)).

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Non-Excluded Taxes”: as defined in Section 3.9(a).

 

“Non-U.S. Lender”: as defined in Section 3.9(d).

 

12

 

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement (other than any Excluded Swap Obligations arising under
any Specified Swap Agreement) or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Investors”: the collective reference to (a) Mitchell Jacobson, (b)
Marjorie Gershwind Fiverson, (c) Erik Gershwind, (d) Stacey Bennett, (e) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind
or Stacey Bennett including, but not limited to, such one or more organizations
to which transfers are deductible for Federal, estate, gift or income tax
purposes, (f) any trust, the beneficiaries of which include only Mitchell
Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind, Stacey Bennett, their
spouses, their lineal descendants and any other members of their families, and
such one or more organizations to which transfers are deductible for Federal,
estate, gift, or income tax purposes and (g) G-F MSC, LLC, a Delaware limited
liability company, or its successors, so long as such company is owned only by
Mitchell Jacobson, Marjorie Gershwind Fiverson, Erik Gershwind, Stacey Bennett,
their spouses, their lineal descendants and any other members of their families,
and such one or more organizations to which transfers are deductible for
Federal, estate, gift, or income tax purposes.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, charitable organization,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Plan”: at a particular time, any employee pension benefit plan (within the
meaning of Section 3(2) of ERISA, other than a Multiemployer Plan) that is
covered by ERISA and in respect of which the Borrower or any Group Member is, or
in the case of a Plan that is subject to Section 412 of the Code or Section 302
of ERISA, any Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

13

 

 

“Pricing Grid”: the table set forth below.

 

Consolidated Leverage
Ratio  Applicable Margin
for Term Loans that
are Eurodollar Loans   Applicable Margin
for Term Loans that
are ABR Loans   Applicable Margin for
Revolving Loans that
are Eurodollar Loans   Applicable Margin
for Revolving Loans
that are ABR Loans   Undrawn Fee
Rate  Equal to or higher than 2.50 to 1.00   1.375%   0.375%   1.375%   0.375% 
 0.20% Less than 2.50 to 1.00, but equal to or higher than 1.50 to 1.00 
 1.250%   0.250%   1.250%   0.250%   0.15% Less than 1.50 to 1.00, but equal to
or higher than 0.75 to 1.00   1.125%   0.125%   1.125%   0.125%   0.125% Less
than 0.75 to 1.00   1.00%   0.00%   1.00%   0.00%   0.100%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements pursuant to Section 6.1 are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

 

“Priority Debt”: without duplication, (a) all Indebtedness of Subsidiaries which
are not Subsidiary Guarantors, (b) all Indebtedness of the Borrower or any of
its Subsidiaries secured by a Lien other than Liens permitted by Section 7.3(a)
through Section 7.3(o) and (c) all Indebtedness of the Borrower or any of its
Subsidiaries incurred in connection with any Securitization.

 

“Properties”: as defined in Section 4.17(a).

 

“Reference Period”: any period of four consecutive fiscal quarters.

 

“Refunded Swingline Loans”: as defined in Section 2.7.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.14 for amounts drawn under Letters of
Credit.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

14

 

 

“Replaced Term Loans”: as defined in Section 10.1(d).

 

“Replacement Term Loans”: as defined in Section 10.1(d).

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans and Incremental Term
Loans then outstanding and (ii) the Total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief operating
officer, vice president of finance and accounting, vice president of finance,
corporate controller or chief financial officer of the Borrower, but in any
event, with respect to financial matters, the vice president of finance and
accounting, vice president of finance, corporate controller or chief financial
officer of the Borrower.

 

“Restricted Payment”: any payment of dividends, any payment on account of the
purchase, redemption, defeasance, retirement or other acquisition of any Capital
Stock and any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A (which amount may be increased pursuant to Section 3.15) or in the
Assignment and Assumption or Incremental Amendment pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Commitments is
$400,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

15

 

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Revolving Extensions of Credit then outstanding.

 

“Revolving Termination Date”: April 22, 2018 or such earlier date on which the
Revolving Commitments may terminate pursuant to Section 8 or Section 2.9.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Securitization”: any transaction or series of transactions entered into by the
Borrower or any Subsidiary pursuant to which the Borrower or such Subsidiary, as
the case may be, sells, conveys or otherwise transfers to a Securitization
Vehicle Securitization Assets of the Borrower or such Subsidiary (or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Vehicle), and which Securitization Vehicle
finances the acquisition of such Securitization Assets (i) with proceeds from
the issuance or sale of Third Party Interests, (ii) with Sellers’ Retained
Interests and/or (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle.

 

“Securitization Assets”: any accounts receivable owed to or owned by the
Borrower or any Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights) which are of the type customarily transferred in
connection with securitizations of accounts receivable and which are sold,
transferred or otherwise conveyed by the Borrower or a Subsidiary to a
Securitization Vehicle in connection with a Securitization permitted by Section
7.5.

 

“Securitization Vehicle”: a Person that is a direct wholly owned Subsidiary of
the Borrower or a Subsidiary formed for the purpose of effecting one or more
Securitizations to which the Borrower or its Subsidiaries transfer
Securitization Assets and which, in connection therewith, issues or sells Third
Party Interests or Sellers’ Retained Interests; provided that such
Securitization Vehicle shall engage in no business other than the purchase of
Securitization Assets pursuant to Securitizations permitted by Section 7.5, the
issuance or sale of Third Party Interests or other funding of such
Securitizations and any activities reasonably related thereto, and provided
further that:

 

(x) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Securitization Vehicle (i) is guaranteed by the Borrower or
any Subsidiary (excluding guarantees of obligations (other than the principal of
and interest on Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is with recourse to or obligates the Borrower or any other Subsidiary of
the Borrower in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of the Borrower or any
other Subsidiary of the Borrower, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

 

16

 

 

(y) neither the Borrower nor any Subsidiary has any material contract,
agreement, arrangement or understanding with such Securitization Vehicle other
than on terms which the Borrower reasonably believes to be no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower and other than Standard
Securitization Undertakings; and

 

(z) neither the Borrower nor any Subsidiary has any obligation to maintain or
preserve such Securitization Vehicle’s financial condition or cause such
Securitization Vehicle to achieve certain levels of operating results.

 

“Sellers’ Retained Interests”: the debt or equity interests held by or deferred
purchase price payable to the Borrower or any Subsidiary in a Securitization
Vehicle to which Securitization Assets have been transferred in a Securitization
permitted by Section 7.5, including any such debt, equity or deferred purchase
price received in consideration for the Securitization Assets transferred.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any Lender or affiliate thereof in respect of interest rates,
currency exchange rates or commodity prices.

 

“Standard Securitization Undertakings”: representations, warranties, covenants,
indemnities and guarantees of payment and performance entered into by the
Borrower or any Subsidiary which the Borrower has determined in good faith to be
customary in a Securitization, including those relating to the servicing of the
assets of a Securitization Vehicle.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Material Domestic Subsidiary of the Borrower, other
than any Securitization Vehicle.

 

17

 

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

 

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7.

 

“Syndication Agent”: Bank of America, N.A., in its capacity as syndication agent
in respect hereof.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$250,000,000.

 

“Term Facility”: as defined in the definition of “Facility”.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Maturity Date”: April 22, 2018.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Third Party Interests”: with respect to any Securitization, notes, bonds or
other debt instruments, beneficial interests in a trust, undivided ownership
interests in receivables or other securities issued or sold for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than the Borrower and its
Subsidiaries) the proceeds of which are used to finance, in whole or in part,
the purchase by such Securitization Vehicle of Securitization Assets in a
Securitization. The amount of any Third Party Interests shall be deemed to equal
the aggregate principal, stated or invested amount of such Third Party Interests
which are outstanding at such time.

 

18

 

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“U.S. Person”: a “United States person” with the meaning of Section 7701(a)(30)
of the Code.

 

“Undrawn Fee Rate”: the rate per annum determined pursuant to the Pricing Grid.

 

“United States”: the United States of America.

 

“Withholding Agents”: the Loan Parties and the Administrative Agent.

 

1.2.          Other Definitional Provisions. (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or other Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

19

 

 

(e)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further that for purposes of calculating the ratios,
requirements or covenants under this Agreement or any other Loan Document, any
obligations of a Person under a lease (whether existing on the Closing Date or
entered into thereafter) that is not (or would not be) required to be classified
and accounted for as a Capital Lease Obligation on a balance sheet of such
Person prepared in accordance with GAAP as in effect on the Closing Date shall
not be treated as a Capital Lease Obligation or Indebtedness pursuant to this
Agreement or the other Loan Documents solely as a result of (x) the adoption of
changes in GAAP after the Closing Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in the FASB exposure draft issued on August 17,
2010 (as the same may be amended or supplemented from time to time)), or (y)
changes in the application of GAAP after the Closing Date (including the
avoidance of doubt, any changes as set forth in the FASB exposure draft issued
on August 17, 2010 (as the same may be amended or supplemented from time to
time)).

 

Section 2.  AMOUNTS AND TERMS OF TERM COMMITMENTS

 

AND REVOLVING COMMMITMENTS

 

2.1.          Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the Closing Date in an amount not to exceed the amount of the Term Commitment
of such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.2.

 

2.2.          Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M, New York City time, at least (x) three
Business Days prior to the anticipated Closing Date, in the case of Eurodollar
Loans, or (y) one Business Day prior to the anticipated Closing Date, in the
case of ABR Loans) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 10:00 A.M, New York City time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

2.3.          Repayment of Term Loans. The Term Loan of each Lender shall mature
in consecutive quarterly installments beginning September 30, 2013, each of
which shall be in an amount equal to (A) such Lender’s Term Percentage
multiplied by (B) (x) the aggregate outstanding principal amount of Term Loans
immediately after funding on the Closing Date, multiplied by (y) the percentage
set forth below opposite such installment date:

 



20

 



 

Installment  Principal Amount  September 30, 2013   1.25% December 31, 2013 
 1.25% March 31, 2014   1.25% June 30, 2014   1.25% September 30, 2014   2.50%
December 31, 2014   2.50% March 31, 2015   2.50% June 30, 2015   2.50% September
30, 2015   2.50% December 31, 2015   2.50% March 31, 2016   2.50% June 30, 2016 
 2.50% September 30, 2016   5.00% December 31, 2016   5.00% March 31, 2017 
 5.00% June 30, 2017   5.00% September 30, 2017   13.75% December 31, 2017 
 13.75% March 31, 2018   13.75% Term Loan Maturity Date   13.75% or remainder 

 

2.4.          Revolving Commitments. (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 3.2.

 

(b)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

2.5.          Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 2.14 may be given not later than 10:00
A.M., New York City time, on the date of the proposed borrowing), specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

 

21

 

  

2.6.          Swingline Commitment. (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (regardless of whether the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

 

(b)          The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

 

2.7.          Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

 

(b)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

22

 

 

(c)          If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d)          Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e)          Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

2.8.          Undrawn Fees, etc. (a)   The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender an undrawn fee for
the period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Undrawn Fee Rate on the average daily amount
of the unused Revolving Commitment of such Lender during the period for which
payment is made. Undrawn fees shall be payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
For purposes of calculating the undrawn fees, Swingline Loans shall not be
deemed a utilization of the Revolving Commitments.

 

(b)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

23

 

 

2.9.          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

 

2.10.       L/C Commitment. (a)  The Existing Letters of Credit issued under the
Existing Credit Agreement prior to the Closing Date, if any, will, from and
after the Closing Date, be deemed to be Letters of Credit issued under this
Agreement on the Closing Date. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 2.13(a), agrees to issue letters of credit (together with the
Existing Letters of Credit, the “Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above, unless
on or prior to such date, such Letter of Credit is cash collateralized in an
amount equal to 105% of the face amount of such Letter and Credit and on such
other terms reasonably satisfactory to the Administrative Agent and the
applicable Issuing Lender, it being understood and agreed that if the
Administrative Agent and the applicable Issuing Lender agree to permit a Letter
of Credit to expire after the Revolving Termination Date, notwithstanding any
provision of this Agreement to the contrary, each L/C Participant’s
participation in such Letter of Credit will terminate on the Revolving
Termination Date and such L/C Participants will have no further obligations to
the Issuing Lender after the Revolving Termination Date).

 

(b)          The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

2.11.       Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

24

 

 

2.12.         Fees and Other Charges. (a)  The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Borrower shall
pay to the Issuing Lender for its own account a fronting fee of 0.125% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.

 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

2.13.         L/C Participations. (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

 

(b)          If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 2.13(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 2.13(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

25

 

 

(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.13(a), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

 

2.14.       Reimbursement Obligation of the Borrower. If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice (each such date, an “Honor Date”). Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts (except to the extent deemed converted to a Revolving Loan as provided
below) from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 3.4(b) and (y) thereafter, Section 3.4(c). If the
Borrower fails to so reimburse the Issuing Lender by Honor Date, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing and the amount of such Revolving
Lender’s Revolving Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Loan of ABR Loans to be disbursed on the
Honor Date in an amount equal to the unreimbursed drawing, without regard to the
minimums and multiples specified in Section 2.5 for the principal amount of ABR
Loans, but subject to the amount of unutilized portion of the aggregate
Available Revolving Commitment and the conditions set forth in Section 5.2
(other than delivery of a notice of borrowing); provided, that if the conditions
set forth in Section 5.2 are not satisfied at such time, then no Revolving Loan
shall be deemed requested and the Borrower shall not be relieved from its
Reimbursement Obligations.

 

2.15.       Obligations Absolute. The Borrower’s obligations under this Section
2 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.14 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

2.16.       Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

26

 

 

 

2.17.         Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2, the provisions of this Section 2 shall apply.

 

Section 3.  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

3.1.          Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A,M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 3.10. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof. Prepayments
of any tranche of Incremental Term Loans will be in such minimum principal
amounts, and shall be applied, as specified in the applicable Incremental
Amendment governing such tranche.

 

3.2.          Conversion and Continuation Options. (a)   The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

27

 

 

3.3.          Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

 

3.4.          Interest Rates and Payment Dates. (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)          (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
undrawn fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non payment
until such amount is paid in full (as well after as before judgment).

 

(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

3.5.          Computation of Interest and Fees. (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 3.4(a).

 

28

 

 

3.6.          Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

3.7.          Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any undrawn fee and any reduction or termination of the Commitments of the
Lenders shall be made pro rata according to the respective Term Percentages or
Revolving Percentages, as the case may be, of the relevant Lenders, except as
otherwise permitted in Sections 3.14(e) and 10.1(b).

 

(b)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Term Loans shall be made pro rata according
to the respective outstanding principal amounts of the Term Loans then held by
the Term Lenders. The amount of each principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Term Loans pro
rata based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Incremental Term Loans shall be applied as set forth in the
applicable Incremental Amendment governing such tranche of Incremental Term
Loans paid.

 

(c)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders, except as otherwise permitted in Sections
3.14(e) and 10.1(b).

 

29

 

 

(d)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

(f)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

(g)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.7(b), 2.7(c), 3.7(e), 3.7(f), 2.13(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

3.8.          Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or other Credit Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

 

30

 

 

(i)          shall subject any Credit Party to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof, in each case except for
Non-Excluded Taxes covered by Section 3.9 and taxes described in any of Section
3.9(a)(i) through (iv);

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)        shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender or Issuing Lender), by an amount that
such Lender (or, in the case of (i), such Lender or Issuing Lender) deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender (or, in the case of (i), such Lender or Issuing
Lender), upon its demand, any additional amounts necessary to compensate such
Lender (or, in the case of (i), such Lender or Issuing Lender), for such
increased cost or reduced amount receivable. If any Lender or Issuing Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

 

(c)          Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to or by way of implementing Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

 

31

 

 

(d)          A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

3.9.          Taxes. (a)  All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) any branch profits taxes imposed by a jurisdiction
referred to in clause (i) of this Section 3.9(a), (iii) taxes that are
attributable to a Lender’s failure to comply with the requirements of paragraph
(d) of this Section, or (iv) withholding taxes resulting from any Requirement of
Law (including FATCA) in effect on the date such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a Loan
Party with respect to such taxes pursuant to this Section 3.9(a); provided, if
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document, as determined in good faith by the
applicable Withholding Agent, such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law, and the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) the amounts it would have
received had no such withholding or deduction been made.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, unless such Other
Taxes are excluded under 3.9(a)(iii).

 

(c)          Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof, a copy of the return
reporting such payment or other evidence of payment reasonably satisfactory to
the Administrative Agent. If (i) a Loan Party fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority, (ii) a Loan
Party fails to remit to the Administrative Agent the required receipts or other
required documentary evidence or (iii) any Non-Excluded Taxes or Other Taxes are
imposed directly upon the Administrative Agent or any Lender, the applicable
Loan Party shall indemnify the Administrative Agent and the Lenders for such
amounts and for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition, in the case
of (iii).

 

32

 

 

(d)          (i)          Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.9(d)(ii)(A) through (F) and 3.9(d)(iii) below) shall not
be required if in the Lender's judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a change in any Requirement of Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 3.9(d). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 (or successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
tax;

 

(B)in the case of a Lender that is not a U.S. Person (a “Non-U.S. Lender”)
claiming the benefits of an income tax treaty to which the United States is a
party (1) with respect to payments of interest under any Loan Document, IRS Form
W-8BEN (or successor form) establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the "interest" article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or successor form) establishing an exemption from, or reduction
of, U.S. federal withholding tax pursuant to the "business profits" or "other
income" article of such tax treaty;

 

(C)in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI (or successor form);

 

33

 

 

(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN (or
successor form) and (2) a certificate substantially in the form of Exhibit E (a
"U.S. Tax Certificate") to the effect that such Lender is not (a) a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a "controlled foreign corporation" described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

 

(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY (or successor form) on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (d)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

 

(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of tax (if any) required by law to be withheld.

 

(iii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.9(d)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(e)          Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

34

 

 

(f)          If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.9, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.9 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event and to the extent of the amount
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(g)          The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.10.         Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the lost
profits included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

3.11.         Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.8 or 3.9(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage for which it is not indemnified by Borrower, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.8 or 3.9(a).

 

35

 

 

3.12.         Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
3.8 or 3.9(a) or (b) becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 3.11 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.8 or 3.9(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 3.10 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 3.8 or 3.9(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

3.13.         Borrower Repurchases . So long as no Default or Event of Default
has occurred and is continuing, the Borrower (or an Affiliate of the Borrower)
may from time to time purchase, in accordance with this Section 3.13, Term Loans
from one or more Lenders on a non-pro rata basis pursuant to a Dutch auction or
other similar process (open to all Lenders on a pro rata basis), on terms to be
agreed between the Borrower (or such Affiliate) and the Lenders agreeing to sell
their Term Loans in such Dutch auction or other similar process; provided that
(i) the procedures with respect to any such Dutch auction or other similar
process shall be approved by the Administrative Agent (such approval not to be
unreasonably withheld), (ii) the principal amount of Term Loans purchased by the
Borrower (or such Affiliate) shall be cancelled and such Term Loans shall no
longer be outstanding for all purposes of this Agreement and the other Loan
Documents and (iii) no proceeds of the Revolving Facility shall be used to
consummate such purchase. By initiating a Dutch auction or other similar process
and repurchasing Term Loans pursuant to this Section 3.13, the Borrower shall be
deemed to represent as of the date of such notice and purchase that the Borrower
is not in possession of any information regarding any Loan Party, its assets,
its ability to perform its Obligations or any other matter that may be material
to a decision by any Term Lender to participate in such Dutch auction or other
similar process or participate in any of the transactions contemplated thereby,
that has not previously been disclosed to the Administrative Agent and the
Lenders.

 

3.14.         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unused Commitment of such
Defaulting Lender pursuant to Section 2.8;

 

(b)          the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(c)          if any Swingline Exposure or any L/C Obligations exist at the time
such Lender becomes a Defaulting Lender then:

 

36

 

 

(i)          all or any part of the Swingline Exposure and L/C Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentage but only to the extent the
sum of all non-Defaulting Lenders’ Revolving Extensions of Credit does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments (any such
excess, the “Excess Extensions of Credit”);

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay the Swingline
Exposure of the Defaulting Lender and (y) second, cash collateralize for the
benefit of the Issuing Lender only the Borrower’s obligations corresponding to
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such L/C Obligations
are outstanding, in each case only to the extent of the Excess Extensions of
Credit;

 

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.12(a) with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;

 

(iv)        if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8 and Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 

(v)         if all or any portion of such Defaulting Lender’s L/C Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, and letter of credit fees payable under Section
2.12 with respect to such Defaulting Lender’s L/C Obligations shall be payable
to the Issuing Lender until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 3.14(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 3.14(c)(i) (and such
Defaulting Lender shall not participate therein).

 

(e)          Notwithstanding anything to the contrary in Section 3.7, the
Borrower may (x) terminate the unused amount of the Revolving Commitment of a
Defaulting Lender or (y) repay the principal of and interest on the Revolving
Loans then held by the Defaulting Lender, in each case upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof); provided that the Revolving Commitments shall be
permanently reduced by the principal amount of any such repayment; provided
further, such termination or repayment will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Lender or any Lender may have against such Defaulting Lender.

 

37

 

 

If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

 

3.15.      Incremental Facilities.

 

(a)          The Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (x) one or more
tranches of term loans (each such tranche, an “Incremental Term Loan” and
collectively, the “Incremental Term Loans”) or (y) one or more increases in the
amount of the Revolving Commitments (each such increase, a “Revolving Commitment
Increase” and, together with the “Incremental Term Loans, the “Incremental
Loans”); provided that:

 

(i)          both at the time of any such request and upon the effectiveness of
any Incremental Amendment referred to below (an “Incremental Loan Closing
Date”), no Default or Event of Default shall exist after giving effect to the
extension of credit contemplated on the Incremental Loan Closing Date;

 

(ii)         each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Incremental Loan Closing Date, as if made on and as of
such date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date); and

 

(iii)        the Borrower shall be in compliance with the covenants set forth in
Section 7.1 determined on a pro forma basis as of the most recently ended
Reference Period as if (x) the Incremental Term Loans or (y) the additional
Revolving Loans, as applicable, proposed to be borrowed on such Incremental
Closing Date had been outstanding and fully borrowed on the first day of such
Reference Period of the Borrower for testing compliance therewith (bearing
interest throughout the Reference Period at the rate applicable on the relevant
Incremental Loan Closing Date).

 

Each Incremental Term Loan shall be in an aggregate principal amount that is not
less than $50,000,000 and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $50,000,000 (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of any Incremental Loans,
when taken together with all other Incremental Loans to date, shall not exceed
$200,000,000.

 

38

 

 

(b)          The Incremental Loans shall rank pari passu in right of payment
with the Term Loans and Revolving Loans. The Incremental Term Loans (i) shall
not mature earlier than the Term Loan Maturity Date or the Revolving Termination
Date, (ii) shall have a weighted average life to maturity no shorter than the
remaining weighted average life to maturity of the Term Loan and (iii) shall
otherwise be on terms, including with respect to interest rate and amortization
(subject to the foregoing clause (ii)), and pursuant to documentation, to be
determined by the Borrower, the Administrative Agent and the lenders thereunder.
Other than with respect to the Applicable Margin or Undrawn Fee Rate, the terms
of the Revolving Commitments and Revolving Loans made pursuant to a Revolving
Commitment Increase shall be identical to the terms of the existing Revolving
Commitments and Revolving Loans.

 

(c)          Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Loans.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender or by any other bank or other financial
institution as determined by the Borrower (any such other bank or other
financial institution being called an “Additional Lender”); provided that (i) no
Lender shall have any obligation to provide any Incremental Loan or commitment
in respect thereof unless it agrees to do so in its sole discretion and (ii) the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Additional Lender.

 

(d)          Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Lender, an increase
in such Lender’s applicable Revolving Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
Each Additional Lender executing an Incremental Amendment shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement. The Borrower
will use the proceeds of the Incremental Term Loans and Revolving Commitment
Increases for any purpose not prohibited by this Agreement.

 

(e)          Upon each increase in the Revolving Commitments pursuant to this
Section, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (x) participations hereunder in
Letters of Credit and (y) participations hereunder in Swingline Loans held by
each Revolving Lender (including each such Revolving Commitment Increase Lender)
will equal the percentage of the aggregate Revolving Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Commitment
and (ii) if on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.10. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

39

 

 

Section 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1.          Financial Condition. The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at August 28, 2010, August 27,
2011 and September 1, 2012, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates (collectively, the
“Historical Financials”), reported on by and accompanied by an unqualified
report from Ernst & Young LLP, present fairly the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at March 2, 2013, and the
related unaudited consolidated statements of income and cash flows for the
6-month period ended on such date (collectively, the “Interim Financials”),
present fairly in all material respects the consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
6-month period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein) and the omission in unaudited consolidated financial
statements of the information and footnotes not required under GAAP to be
included in interim unaudited financial information. As of the Closing Date,
except as set forth on Schedule 4.1 and except for the “Assumed Liabilities” and
“Remaining Canadian Obligations” under (and as defined in) the Acquisition
Agreement, no Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from September 1, 2012 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.

 

4.2.          No Change. Since September 1, 2012, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3.          Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to any Subsidiary that is
not a Loan Party, where the failure to be in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to so qualify or be in
good standing could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

40

 

 

4.4.          Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5.          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation. No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

 

4.6.          Litigation. Except as set forth on Schedule 4.6 attached hereto,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that is reasonably
likely to be determined adversely and, if so adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

4.7.          No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

4.8.          Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, in each case
material to its business and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and none of such property
is subject to any Lien except as permitted by Section 7.3.

 

4.9.          Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. As of the Closing Date, no material claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property. The use of such Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect, except where such
infringement, individually or in the aggregate, does not have a Material Adverse
Effect.

 

41

 

 

4.10.         Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental
Authority, except (a) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member or (b) to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; no material tax Lien has been
filed (other than a tax Lien described in Section 7.3(a)), and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any such tax, fee
or other charge, other than any such tax, fee or other charge described in
clauses (a) or (b) above.

 

4.11.         Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12.         Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13.         ERISA. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) each Plan has
complied in all respects with the applicable provisions of ERISA and the Code;
(b) neither a Reportable Event (in the case of any Single Employer Plan) nor, in
the case of a Plan subject to Section 412 of the Code or Section 302 of ERISA,
any failure to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, has
occurred with respect to any such Plan during the five-year period prior to the
date on which this representation is made or deemed made; and (c) neither the
Borrower, any Group Member, nor any Commonly Controlled Entity has filed,
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard with respect to any
Plan, or failed to make by its due date a required installment to any Single
Employer Plan under Section 430(j) of the Code, and there has been no
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA). No termination of a Single Employer Plan or Multiemployer Plan has
occurred that has resulted or is likely to result in material liability to the
Group Members, and no Lien in favor of the PBGC or such a Plan has arisen with
respect to any Single Employer Plan during the five-year period prior to the
date on which this representation is made or deemed made. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount that
is material to the Group Members. Neither the Borrower, any Group Member nor any
Commonly Controlled Entity has failed to make any required contribution to a
Multiemployer Plan when due or had a complete or partial withdrawal from any
Single Employer Plan or Multiemployer Plan that has resulted or could reasonably
be expected to result in a material liability under ERISA with respect to the
Group Members, and the Group Members would not become subject to any material
liability under ERISA if the Borrower, any Group Member or any Commonly
Controlled Entity were to withdraw completely from all Single Employer Plans
and, to the Borrower’s knowledge, all Multiemployer Plans, as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. Neither Borrower, any Group Member nor any Commonly Controlled
Entity has received any notice (i) concerning the imposition of liability as a
result of a complete or partial withdrawal from a Multiemployer Plan or that any
Multiemployer Plan is, or is expected to be, in Reorganization, Insolvent, or
terminated (within the meaning of Section 4041A of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (ii) from the PBGC or a Plan administrator relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA.

 

42

 

  

4.14.       Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board and applicable insolvency law after the commencement
of an insolvency proceeding) that limits its ability to incur Indebtedness.

 

4.15.       Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date to reflect changes
after the Closing Date, (a) Schedule 4.15 sets forth the name and jurisdiction
of incorporation of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than (i) stock options, restricted stock units,
restricted stock, stock appreciation rights and other rights and equity
incentive awards granted to employees, consultants or directors pursuant to any
equity incentive plan, savings plan or employee stock purchase plan of the
Borrower and (ii) directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.

 

4.16.       Use of Proceeds. 

 

The proceeds of the Term Loans shall be used to (a) repay amounts owed under the
Existing Credit Agreement, (b) pay a portion of the cash consideration for the
Acquisition and (c) pay related fees and expenses. The proceeds of the Revolving
Loans and the Swingline Loans, and the Letters of Credit, shall be used to (a)
repay amounts owed under the Existing Credit Agreement, (b) pay a portion of the
cash consideration for the Acquisition, (c) pay related fees and expenses and
(d) provide for the working capital needs and general corporate purposes of the
Borrower and its Subsidiaries, including acquisitions and other Investments
permitted by the terms of this Agreement.

 

4.17.       Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)          the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

(b)          no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;

 

43

 

 

(c)          Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

 

(d)          no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)          there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f)          the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

 

(g)          no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18.       Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum or any other document, certificate or statement furnished in writing
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made; provided, however, that
the projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

4.19.       Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

4.20.       Anti-Terrorism Laws; OFAC. No Group Member, nor, to the knowledge of
the Borrower, any Affiliate, director or officer of any Group Member, is in
violation of any Requirement of Law relating to terrorism or money laundering,
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, and
the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as
amended from time to time. No Group Member, nor, to the knowledge of the
Borrower, any Affiliate, director or officer of any Group Member, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department.

 

44

 

 

Section 5.  CONDITIONS PRECEDENT

 

5.1.          Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction (or waiver), prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

(a) Credit Agreement; Guarantee. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Person listed on Schedule 1.1A and (ii) the Guarantee,
executed and delivered by each Subsidiary Guarantor.

 

(b) Acquisition. The Acquisition shall be simultaneously consummated in
accordance with applicable law and the terms and conditions of the Acquisition
Agreement. The Acquisition Agreement shall have satisfactory terms and
conditions, and no provision thereof shall have been waived, amended,
supplemented or otherwise modified in any material respect without the approval
of the Lenders. Since December 31, 2011, there shall not have occurred a
Material Adverse Effect (as defined in the Acquisition Agreement). The
representations made by the Seller (under and as defined in the Acquisition
Agreement) as are material to the interests of the Lenders shall be true and
correct to the extent required by the Acquisition Agreement but only to the
extent that the accuracy thereof is a condition to the Borrower’s obligations to
close under the Acquisition Agreement or the Borrower has the right to terminate
its obligations under the Acquisition Agreement as a result of a breach of such
representations.

 

(c) Existing Credit Agreement. All amounts outstanding under the Existing Credit
Agreement shall be simultaneously paid in full, all outstanding commitments
thereunder shall be terminated and any liens securing the obligations thereunder
shall be released; provided that, each Lender hereto that is a lender under the
Existing Credit Agreement hereby waives the notice requirements set forth in
Sections 2.6 and 3.1 of the Existing Credit Agreement with respect to the
repayment of the Existing Credit Agreement contemplated by this clause (c).

 

(d) Financial Statements. The Lenders shall have received the Historical
Financials and Interim Financials described in Section 4.1.

 

(e) Projections. The Lenders shall have received satisfactory projections
through 2018.

 

(f) Approvals. All governmental and third party approvals necessary in
connection with the Acquisition, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Acquisition or
the financing contemplated hereby.

 

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

 

45

 

 

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) certificates of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i) the legal opinion of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to
the Borrower and its Subsidiaries, in form and substance reasonably satisfactory
to the Administrative Agent; and

 

(ii) the legal opinion of local counsel to the Borrower and its Subsidiaries in
each jurisdiction as the Administrative Agent may reasonably require.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

5.2.          Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date).

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

Section 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (except to the extent cash
collateralized in the manner set forth in Section 2.10(a)) or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

 

6.1.          Financial Statements. Furnish to the Administrative Agent and each
Lender:

 

(a) as soon as available, but in any event within 90 days (or such shorter
period as the SEC shall specify for the filing of annual reports on Form 10-K)
after the end of each fiscal year of the Borrower plus the term of any
extensions permitted to be taken by the Borrower in accordance with SEC rules
and regulations in respect of such annual reports, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing; and

 

46

 

 

(b) as soon as available, but in any event not later than 45 days (or such
shorter period as the SEC shall specify for the filing of quarterly reports on
Form 10-Q) after the end of each of the first three quarterly periods of each
fiscal year of the Borrower plus the term of any extensions permitted to be
taken by the Borrower in accordance with SEC rules and regulations in respect of
such quarterly reports, the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as presenting fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
such date, and the consolidated results of their operations and their cash flows
for the period then ended (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered to the Lenders on the date on which such
information has been posted on the Borrower’s website on the Internet at
www.mscdirect.com or is available on the website of the SEC at www.sec.gov (to
the extent such information has been posted or is available as described in such
notice). Information required to be delivered pursuant to this Section 6.1 may
also be delivered by electronic communication pursuant to procedures approved by
the Administrative Agent pursuant to Section 10.2.

 

6.2.          Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (c), to the relevant Lender):

 

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

 

(b) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC (it being understood that information required to be
delivered pursuant to this Section 6.2(b) (i) shall be deemed to have been
delivered to the Lenders on the date on which such information has been posted
on the Borrower’s website on the Internet at www.mscdirect.com or is available
on the website of the SEC at www.sec.gov (to the extent such information has
been posted or is available as described in such notice) and (ii) may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 10.2); and

 

47

 

 

(c) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

6.3.          Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations (including taxes) of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or where
such failure to pay, discharge or otherwise satisfy could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.4.          Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

6.5.          Maintenance of Property; Insurance. (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (b) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business.

 

6.6.          Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law, in each case in all material
respects, shall be made of all dealings and transactions in relation to its
business and activities and (b) permit representatives of any Lender, upon
reasonable prior notice and during normal business hours, to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

 

6.7.          Certain Notices. Promptly (and in any event within five Business
Days, except as set forth in clause (e) below) give notice to the Administrative
Agent and each Lender (with respect to clauses (a) through (c) and (f)) and to
the Administrative Agent (with respect to clauses (d) and (e)) after any
Responsible Officer obtains knowledge of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

48

 

 

(c) any litigation or proceeding affecting any Group Member (i) which is
reasonably likely to be adversely decided and, if adversely decided,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (ii) in which any material injunctive or similar relief
is sought or (iii) which relates to any Loan Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan that is likely to
result in material liability to the Group Members; the failure of Borrower, any
Group Member or any Commonly Controlled Entity to make any required contribution
to a Plan; the determination that any Single Employer Plan is in “at risk”
status; the creation of any Lien against Borrower, any Group Member or any
Commonly Controlled Entity with respect to a Single Employer Plan in favor of
the PBGC or such a Plan; or any withdrawal by Borrower, any Group Member or any
Commonly Controlled Entity from, or the termination of, any Single Employer
Plan; (ii) the failure of Borrower, any Group Member or any Commonly Controlled
Entity to make any required contribution to a Multiemployer Plan; any withdrawal
of Borrower, any Group Member or any Commonly Controlled Entity from, or
termination of, any Multiemployer Plan; or the receipt by Borrower, any Group
Member, or any Commonly Controlled Entity of (A) any notice concerning the
Reorganization or Insolvency of, any Multiemployer Plan or (B) a determination
that any such Multiemployer Plan is in “endangered” or “critical” status; or
(iii) the institution of proceedings or the taking of any other action by the
PBGC against the Borrower, any Group Member, any Commonly Controlled Entity, or
any Multiemployer Plan with respect to (A) any withdrawal from, or termination
of, any Plan or Multiemployer Plan or (B) the Reorganization or Insolvency of
any Multiemployer Plan;

 

(e) upon reasonable request of the Administrative Agent and promptly following
receipt thereof from the administrator or sponsor of the applicable
Multiemployer Plan, copies of any documents or notices described in Sections
101(k) or 101(l) of ERISA that Borrower, any Group Member or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; and

 

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8.          Environmental Laws. (a)  Comply in all material respects with, and
use its commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and use its commercially reasonable efforts to ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, in each case except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

49

 

 

6.9.          Additional Guarantors. With respect to any Domestic Subsidiary
(other than a Securitization Vehicle) that becomes a Material Domestic
Subsidiary after the Closing Date or any new Material Domestic Subsidiary (other
than a Securitization Vehicle) created or acquired after the Closing Date,
promptly (i) cause such Material Domestic Subsidiary (A)  to execute and deliver
to the Administrative Agent a supplement to the Guarantee substantially in the
form of Annex A to the Guarantee and (B) to deliver to the Administrative Agent
a certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent a legal opinion
relating to the matters described above, which opinion shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

Section 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (except to the extent cash
collateralized in the manner set forth in Section 2.10(a)) or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

7.1.          Financial Condition Covenants.

 

(a)          Consolidated Leverage Ratio. As of the last day of any fiscal
quarter (commencing with the fiscal quarter ended on or about March 2, 2013),
permit the Consolidated Leverage Ratio for the Reference Period ending on such
day to exceed 3.00 to 1.00.

 

(b)          Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter (commencing with the fiscal quarter ended on or about March 2,
2013), permit the Consolidated Interest Coverage Ratio for the Reference Period
ending on such day to be less than 3.00 to 1.00.

 

7.2.          Indebtedness. (a)  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness of the Borrower or any Subsidiary
Guarantor if, after giving effect thereto, on a pro forma basis, the Borrower
would not be in compliance with Section 7.1(a) as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1; provided that (i) if such Indebtedness is
incurred in connection with an acquisition permitted under this Agreement, for
purposes of complying with the Consolidated Leverage Ratio in Section 7.1(a),
Consolidated EBITDA of the Borrower shall be calculated on a pro forma basis to
give effect to such acquisition in the manner set forth in clause (ii) of the
definition of “Consolidated EBITDA” hereunder and (ii) subject to Section
7.6(g), the Borrower and its Subsidiaries shall be permitted to create, issue,
incur, assume, become liable in respect of and suffer to exist Indebtedness
owing to the Borrower or any Subsidiary Guarantor.

 

(b)         Create, issue, assume, become liable in respect of or suffer to
exist any Priority Debt, except:

 

(i)          Indebtedness incurred in connection with Securitizations permitted
by Section 7.5;

 

(ii)         subject to Section 7.6(g), Indebtedness of the Borrower or any of
its Subsidiaries owing to the Borrower or any Subsidiary Guarantor; and

 

50

 

 

(iii)        other Priority Debt, provided that, at the time of creation,
issuance, incurrence, assumption, becoming liable in respect thereof or
existence thereof and after giving effect thereto, the aggregate amount of
Priority Debt (other than Priority Debt permitted by clauses (i) and (ii) of
this Section 7.2(b)) then outstanding does not exceed the greater of
$500,000,000 and 20% of Consolidated Tangible Assets as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1.

 

7.3.          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a) Liens for taxes or other governmental charges or assessments not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, obligations in favor of utility
companies, surety and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(e) easements, rights-of-way, restrictions, defects and irregularities in title
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased above
the original principal amount thereof;

 

(g) Liens securing Indebtedness of the Borrower or any Subsidiary (including,
without limitation, Capital Lease Obligations) permitted under Section 7.2(a) to
finance the acquisition, construction or improvement of fixed or capital assets
or to secure the purchase price of fixed or capital assets, provided that
(i) such Liens shall be created within 90 days of the acquisition, construction
or improvement of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than such fixed or capital assets and (iii) the
amount of Indebtedness or purchase price obligation secured thereby is not
increased above the original principal amount thereof;

 

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and licenses and sublicenses granted by the Borrower
or any Subsidiary in the ordinary course of business;

 

51

 

 

(i) Liens in favor of the Administrative Agent for the benefit of the Lenders
and the Administrative Agent under the Loan Documents;

 

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(k) Liens in favor of collecting banks arising by operation of law under the
Uniform Commercial Code covering only the items being collected upon and Liens
(including the right of set-off) in favor of a bank or other depository
institution arising in the ordinary course of business as a matter of law
encumbering deposits;

 

(l) Liens arising from the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases or consignments of
goods;

 

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sales of goods (including Article 2 of the UCC), and
Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements, in each case entered into in the ordinary course of
business;

 

(n) Liens created pursuant to attachment, garnishee orders or other process in
connection with pre-judgment court proceedings, and Liens securing judgments for
the payment of money not constituting an Event of Default under Section 8(h);

 

(o) Liens on assets subject to, and incurred under, merger agreements, stock or
asset purchase agreements and similar purchase agreements in respect of the
Disposition of such assets by the Borrower or its Subsidiaries in a Disposition
permitted hereunder;

 

(p) Liens on any asset at the time the Borrower or any of its Subsidiaries
acquired such asset and Liens on the assets of a Person existing at the time
such Person was acquired by the Borrower or any of its Subsidiaries, including
any acquisition by means of a merger, amalgamation or consolidation with or into
the Borrower or any of its Subsidiaries; subject to the condition that (i) any
such Lien may not extend to any other asset of the Borrower or any of its
Subsidiaries; and (ii) any such Lien shall not have been created in
contemplation of or in connection with the transaction or series of transactions
pursuant to which such asset or Person was acquired by the Borrower or any of
its Subsidiaries;

 

(q) Liens on Securitization Assets in connection with Securitizations permitted
by Section 7.5;

 

(r) Liens securing Priority Debt permitted to be incurred by Section 7.2(b);

 

(s) Liens that secure Swap Agreements, provided that the aggregate fair market
value of all assets subject to such Liens does not at any time exceed
$30,000,000 in the aggregate; and

 

(t) Liens not otherwise permitted under this Section 7.3, provided that the
aggregate fair market value of all assets subject to such Liens does not at any
time exceed $30,000,000 in the aggregate.

 

52

 

 

7.4.          Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;

 

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;

 

(c) any Disposition permitted by Section 7.5 may be effected through a merger,
consolidation or amalgamation;

 

(d) any Investment expressly permitted by Section 7.6 may be effected through a
merger, consolidation or amalgamation; and

 

(e) any Subsidiary (other than a Subsidiary Guarantor) may liquidate, wind up or
dissolve if the Borrower determines in good faith that such liquidation,
winding-up or dissolution is in the best interest of the Borrower and is not
materially disadvantageous to the Lenders.

 

7.5.          Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by clause (i) of Section 7.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

 

(e) sales of Securitization Assets in Securitizations, provided that (i) each
such Securitization is effected on market terms as reasonably determined by the
management of the Borrower and (ii) the aggregate amount of Third Party
Interests in respect of all such Securitizations does not exceed $100,000,000 at
any time outstanding;

 

(f) a sale-leaseback by the Borrower or its Subsidiaries of fixed assets for
fair market value in a transaction not otherwise prohibited hereunder, provided
that (x) such assets were first acquired by the Borrower or its Subsidiaries no
earlier than 180 days prior to the date of such sale-leaseback and (y) the fair
market value of assets Disposed of pursuant to this paragraph (f) shall not
exceed $10,000,000 in the aggregate in any fiscal year;

 

(g) the payment of cash dividends to the holders of the Borrower’s outstanding
Capital Stock;

 

53

 

 

(h) Dispositions of Cash Equivalents and marketable securities for a purchase
price that is not less than fair market value of the Investments being sold in
connection with the cash management operations of the Borrower and its
Subsidiaries in the ordinary course of business;

 

(i) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or any Subsidiary Guarantor; and

 

(j) the Disposition of other property, provided that, at the time of such
Disposition, the fair market value of the property so Disposed, together with
the fair market value of all other property Disposed under this Section 7.5(j)
during such fiscal year of the Borrower, shall not exceed 25% of Consolidated
Tangible Assets (determined as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1).

 

7.6.          Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) Investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) Investments consisting of Sellers’ Retained Interests in Securitizations
permitted by Section 7.5;

 

(e) Investments listed in Schedule 7.6(e) committed on the Closing Date;

 

(f) Investments received by the Borrower or any of its Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(g) Investments by the Borrower or its Subsidiaries in the Borrower or any of
its Subsidiaries; provided that, (i) the sum of (x) the aggregate amount of
Investments made pursuant to this clause (g) by the Borrower and the Subsidiary
Guarantors in Subsidiaries that are not Subsidiary Guarantors plus (y) the
aggregate amount of Priority Debt created, issued assumed or incurred by the
Borrower or its Subsidiaries pursuant to Section 7.2(b)(iii) does not exceed the
greater of $500,000,000 and 20% of Consolidated Tangible Assets as of the last
day of the immediately preceding fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1 and (ii) such Investments in
Subsidiaries that are not Subsidiary Guarantors may only be made so long as no
Default or Event of Default shall then exist or would exist after giving effect
thereto;

 

(h) Investments consisting of loans to employees and officers for travel,
housing, relocation and other similar expenses incurred in the ordinary course
of business not to exceed $5,000,000 at any time outstanding (so long as such
loans do not violate the Sarbanes-Oxley Act of 2002 or any other Requirement of
Law);

 

54

 

 

(i) the Acquisition; and

 

(j) other Investments, provided that (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) the Borrower
shall be in compliance with the covenants set forth in Section 7.1 as of the
last day of the immediately preceding fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 after giving effect, on a
pro forma basis, to such Investment as if it had occurred on the first day of
the relevant period and (iii) in the case of Investments in excess of
$100,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying the satisfaction of the
foregoing conditions and setting forth in reasonable detail the calculations
necessary to determine compliance with clause (ii) above.

 

7.7.          Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a)(i) not otherwise prohibited hereunder and (ii) upon fair and
reasonable terms no less favorable to the relevant Group Member than it could
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; (b) disclosed or reflected on Schedule 7.7, (c) compensation
arrangements, indemnification agreements and employee benefits plans for
officers and directors duly approved by the board of directors of the Borrower
or such Subsidiary, or (d) in connection with transactions made in accordance
with Section 7.4 or 7.6, provided that this Section 7.7 shall not prohibit any
sale of Securitization Assets and other transactions effected as part of
Securitizations permitted by Section 7.5.

 

7.8.          Changes in Fiscal Periods. Except as may be required by GAAP,
permit the fiscal year of the Borrower to end on a day other than the Saturday
closest to August 31 or change the Borrower’s method of determining fiscal
quarters.

 

7.9.          Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions or conditions imposed by any law, rule,
regulation, ordinance, order, code, interpretation, judgment, decree, directive,
guidelines, policy or similar form of decision of any Governmental Authority,
(iii) customary restrictions and conditions contained in licenses, leases and
franchise agreements, (iv) restrictions or conditions in respect of transfers or
distributions affecting property or assets subject to a Lien permitted under
Section 7.3, (v) restrictions or conditions contained in instruments and
agreements evidencing Indebtedness for borrowed money permitted to be incurred
under Section 7.2, that are taken as a whole no more restrictive than such
restrictions and conditions contained in this Agreement, (vi) restrictions or
conditions contained in any joint venture agreements, partnership agreements and
other agreements relating to the joint ownership of assets, provided such
restrictions or conditions apply only to the assets or property contained within
such joint venture, partnership or other joint ownership arrangement, (vii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (viii) customary
restrictions contained in any documents relating to any Securitizations,
provided such restrictions only apply to the applicable Securitization Vehicle
and its assets or the Securitization Assets.

 

55

 

  

Section 8.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished in writing by it at any time under or
in connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or

 

56

 

 

(f) (i) any Group Member (other than an Immaterial Subsidiary that is not a Loan
Party) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than an Immaterial
Subsidiary that is not a Loan Party) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member (other than an Immaterial Subsidiary that is not a Loan Party) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member (other than an
Immaterial Subsidiary that is not a Loan Party) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member (other than an Immaterial Subsidiary that is
not a Loan Party) shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member (other than an Immaterial
Subsidiary that is not a Loan Party) shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

(g) (i) the occurrence of any non-exempt “prohibited transaction” (as defined in
Section 406 and 408 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan, any Plan shall be determined to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA),
or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Group Member or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) any Group Member or any Commonly Controlled
Entity shall incur any liability in connection with (A) a withdrawal from any
Single Employer Plan or Multiemployer Plan, or (B) the Insolvency or
Reorganization or termination (within the meaning of Section 4041A of ERISA) of
any Multiemployer Plan or determination that any Multiemployer Plan is in
“endangered” or “critical” status; or (vi) any other event or condition shall
occur or exist with respect to a Plan or Multiemployer Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been paid,
satisfied, vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof;

 

(i) the guarantee of any Subsidiary Guarantor contained in the Guarantee shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

 

(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d) 3 and 13(d) 5 under the Exchange Act), directly or
indirectly, of more than 25% of the outstanding stock of the Borrower entitled
to vote in the election of directors or (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors;

 

57

 

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

Section 9.  THE AGENTS

 

9.1.          Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

9.2.          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

58

 

 

9.3.          Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4.          Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex, email or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5.          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

59

 

 

9.6.          Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7.          Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

9.8.          Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

60

 

 

9.9.          Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

9.10.         Securitizations. Each party hereto authorizes the Administrative
Agent to enter into customary intercreditor agreements not inconsistent with the
provisions hereof, in connection with Securitizations permitted under this
Agreement.

 

9.11.         Co-Documentation Agents and Syndication Agent; Issuing Lender. (a)
Neither the Co-Documentation Agents nor the Syndication Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

(b)            The Issuing Lender shall be entitled to the benefits of this
Section and have equivalent rights, as are applicable to the Administrative
Agent.

 

Section 10.  MISCELLANEOUS

 

10.1.          Amendments and Waivers. (a)  Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall: (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan or Reimbursement
Obligations, extend the scheduled date of any amortization payment in respect of
any Term Loan or Incremental Term Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 3.7 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 2.6 or 2.7 without the written consent of the Swingline Lender; or
(viii) amend, modify or waive any provision of Section 2 that affects the
Issuing Lender without the written consent of the Issuing Lender. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

61

 

 

(b)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the proviso to Section 10.1(a), the
consent of Lenders having Revolving Extensions of Credit, Term Loans,
Incremental Term Loans and unused Commitments representing more than 50% of the
sum of the Total Revolving Extensions of Credit, outstanding Term Loans,
outstanding Incremental Term Loans and unused Commitments at such time is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if any such
Lender’s consent is required with respect to less than all classes of Loans (or
related Commitments), to replace only the Commitments and/or Loans of any such
non-consenting Lender that gave rise to the need to obtain such Lender’s
individual consent) with one or more assignees pursuant to, and with the effect
of an assignment under, Section 3.12 so long as at the time of such replacement,
each such assignee consents to the proposed change, waiver, discharge or
termination or (ii) terminate such non-consenting Lender’s Commitment (if such
Lender’s consent is required as a result of its Commitment) and/or repay each
class of outstanding Loans of such Lender that gave rise to the need to obtain
such Lender’s consent; provided (A) that, unless the Commitments that are
terminated and Loans that are repaid pursuant to the preceding clause (ii) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (ii), Lenders having Revolving
Extensions of Credit, Term Loans, Incremental Term Loans and unused Commitments
representing more than 50% of the sum of the Total Revolving Extensions of
Credit, outstanding Term Loans, outstanding Incremental Term Loans and unused
Commitments at such time (determined after giving effect to the proposed action)
shall specifically consent thereto and (B) any such replacement or termination
transaction described above shall be effective on the date notice is given of
the relevant transaction and shall have a settlement date no earlier than five
Business Days and no later than 90 days after the relevant transaction; provided
further that the Borrower shall not have the right to replace a Lender,
terminate its Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to clauses (vi) through (viii) of the proviso to Section
10.1(a).

 

(c)          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) (i) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Incremental Term Loans and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders and (ii) without the written
consent of any other Lenders, as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of Section 3.15.

 

62

 

  

(d)          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.

 

(e)          Furthermore, notwithstanding the foregoing, the Administrative
Agent, with the consent of the Borrower, may amend, modify or supplement any
Loan Document without the consent of any Lender or the Required Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

10.2.       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:

MSC Industrial Direct Co., Inc.

75 Maxess Road

Melville, New York 11747

  Attention: General Counsel   Telecopy: (516) 812-1175   Telephone: (516)
812-1420     Administrative Agent:

JPMorgan Chase Bank, N.A.

Long Island Corporate

Banking Group

395 North Service Road,

Suite 302

Melville NY 11747

 

  Attention: Alicia Schreibstein   Telecopy: (631) 755-5184   Telephone: (631)
755-5160

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

63

 

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 and Section 3 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

10.3.          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4.          Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5.          Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and its Affiliates for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender, the Issuing Lender, the Swingline Lender and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and disbursements of counsel to each Lender, the Issuing Lender
and the Swingline Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lender and
the Administrative Agent harmless from, any and all recording and filing fees
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Issuing Lender, the Swingline Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, excluding
taxes (as to which the provisions of Sections 3.8 and 3.9 shall control) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to Jeff
Kaczka, Executive Vice President and Chief Financial Officer (Telecopy
No. 516-812-1703), at the address of the Borrower set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this Section
10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

64

 

  

10.6.          Successors and Assigns; Participations and Assignments. (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)          (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than a natural
person or a Defaulting Lender) (each, an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received written notice thereof;

 

(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to a Lender, an affiliate of a
Lender or an Approved Fund; and

 

(C)with respect to the Revolving Commitment and Revolving Loans only, the
Issuing Lender (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Issuing Lender shall be required for an
assignment of all or any portion of a Loan to a Lender, an affiliate of a Lender
or an Approved Fund.

 

65

 

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities law; and

 

(D)no assignment of Term Loans (or Incremental Term Loans) may be made to the
Borrower or its Affiliates except pursuant to, and in accordance with the terms
of, Section 3.13, and no assignment of Revolving Loans or Revolving Commitments
may be made to the Borrower or its Affiliates.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

66

 

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.8, 3.9, 3.10 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (as to its interest
only) at any reasonable time and from time to time upon reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)          (i)          Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits and
subject to the limitations of Sections 3.8, 3.9 and 3.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b)as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

67

 

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 3.8 or 3.9 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of Section 3.9
unless such Participant complies with Section 3.9(d) as if it were a Lender.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7.          Adjustments; Set-off. (a)  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall, at any time after the Loans and other amounts
payable hereunder shall immediately become due and payable pursuant to Section
8, receive any payment of all or part of the Obligations owing to it (other than
in connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

68

 

  

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender and its affiliates shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower; provided that if any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lender, the Swingline Lender
and the Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set off.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 

10.8.          Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9.          Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10.         Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11.         Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12.         Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

 

69

 

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13.         Acknowledgements. The Borrower hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Loan Parties
and the Credit Parties is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

70

 

 

10.14.         Releases of Guarantees. (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

 

(b)          At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Guarantee and
all obligations (other than those expressly stated to survive such termination)
of each Loan Party under the Guarantee shall terminate subject to the provisions
thereof, all without delivery of any instrument or performance of any act by any
Person.

 

10.15.         Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates
and their related parties or their respective securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

 

10.16.         WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

71

 

 

10.17.         USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.  The
Borrower shall promptly provide such information upon request by any Lender.  In
connection therewith, each Lender hereby agrees that the confidentiality
provisions set forth in Section 10.15 shall apply to any non-public information
provided to it by the Borrower and its Subsidiaries pursuant to this Section
10.17. 

  

72

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  MSC INDUSTRIAL DIRECT CO., INC.           By: /s/ Christopher Davanzo    
Name:   Christopher Davanzo     Title: Vice President of Finance and Corporate
Controller

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and as a Lender       By:
/s/ Alicia Schreibstein     Name:   Alicia Schreibstein     Title:   Vice
President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  Bank of america, n.a.,   as a Lender           By: /s/ Steven J. Melicharek  
  Name: Steven J. Melicharek     Title: Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION   as Co-Documentation Agent and Lender          
By /s/ James Gelle     Name: James Gelle     Title: Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  RBS CITIZENS, N.A.   as a Lender           By /s/ Hassan Sayed     Name:
Hassan Sayed     Title: Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By /s/ Robert C.
Mayer, Jr.     Name: Robert C. Mayer, Jr.     Title: Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  WELLS FARGO BANK NATIONAL ASSOCIATION,   as a Co-Documentation Agent and
Lender           By /s/ David W. Lewing     Name: David W. Lewing     Title:
Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement 

 

 

 

 

  FIFTH THIRD BANK,   as a Lender           By /s/ Jordan Fragiacomo     Name:
Jordan Fragiacomo     Title: Managing Director

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  HSBC BANK USA, N.A.,   as a Lender           By /s/ William Conlan     Name:
William Conlan     Title: Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender           By /s/ Robert M.
Martin     Name: Robert M., Martin     Title: Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  CAPITAL ONE, N.A.   as a Lender           By /s/ Thomas C. Himmelright    
Name: Thomas C. Himmelright     Title: Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  THE NORTHERN TRUST COMPANY,   as a Lender           By /s/ Daniel J. Boote    
Name: Daniel J. Boote     Title: Senior Vice President

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender           By /s/ Rafael Tobon     Name:
Rafael Tobon     Title: Director

 

MSC Industrial Direct Co., Inc.

Credit Agreement

 

 

 

 

Schedule 1.1A

 

Commitments

 

Lender  Revolving Commitment   Term Commitment  JPMorgan Chase Bank, N.A. 
$61,500,000.00   $38,500,000.00  Bank of America, N.A.  $61,500,000.00  
$38,500,000.00  KeyBank National Association  $40,000,000.00   $25,000,000.00 
RBS Citizens, N.A.  $40,000,000.00   $25,000,000.00  US Bank, National
Association  $40,000,000.00   $25,000,000.00  Wells Fargo Bank National
Association  $40,000,000.00   $25,000,000.00  Fifth Third Bank  $25,000,000.00  
$15,000,000.00  HSBC Bank USA, N.A.  $25,000,000.00   $15,000,000.00  PNC Bank,
National Association  $25,000,000.00   $15,000,000.00  Capital One, N.A. 
$18,500,000.00   $11,500,000.00  The Northern Trust Company  $18,500,000.00  
$11,500,000.00  The Bank of Nova Scotia  $5,000,000.00   $5,000,000.00  TOTAL: 
$400,000,000.00   $250,000,000.00 

 

 

 

 

 

Schedule 2.10

 

Existing Letters of Credit

 

L/C Issuer  Loan Party  L/C No.  Beneficiary  Expiry date  Face amount  JPMorgan
Chase Bank, N.A.  MSC Industrial Direct Co, Inc.  CTCS-844822  Ace American
Insurance Co.  October 20, 2013  US$1,766,339  JPMorgan Chase Bank, N.A.  MSC
Industrial Direct Co, Inc.  T-612684  Federal Insurance Company  September 30,
2013  US$400,000 

 

 

 

 

Schedule 4.1

 

Guarantee Obligations

 

1.Lease dated as of July 13, 1989 as amended by a First Amendment to Lease dated
as of August 10, 1996, a Second Amendment to Lease dated as of May 7, 2003, a
Third Amendment to Lease Agreement dated as of November 11, 2003, a Fourth
Amendment of Lease Agreement dated as of March 17, 2007 and a Fifth Amendment of
Lease Agreement made as of March 25, 2008 by and between Mitchmar Atlanta
Properties, Inc. and Sid Tool Co., Inc. for the premises at 6700 Discovery
Boulevard, Mableton, Georgia.

 

2.Lease dated April 11, 2007, and commencing July 1, 2007, between Giovanni and
Maria Gullo Family Limited Partnership and MSC Industrial Direct Co., Inc. for
the premises at 1020 Wood Dale Road, Wood Dale, IL.

 

3.Lease Agreement executed June 13, 2005, and commencing July 1, 2005, by and
between Southfield Technecenter RE2 LLC and J&L America, Inc. for the premises
at 20901 Lahser Road, Southfield, MI 48075.

 

4.Sid Tool Co., Inc. has entered into various fleet services leases with Donlen
Corporation and GE Capital Fleet Services.

 

5.MSC Contract Management, Inc. has entered into various equipment leases with
International Business Machines Corporation.

 

 

 

 

Schedule 4.4

 

Consents, Authorizations, Filings and Notices

 

1.Any filings required by the Securities Act of 1933 or the Securities Exchange
Act of 1934, and the rules promulgated thereunder, including without limitation
(i) a Form 8-K disclosing the execution and delivery of the Credit Agreement and
(ii) the filing of a copy of the Credit Agreement and all schedules and exhibits
thereto as an exhibit to the Form 8-K, to the Borrower’s next Quarterly Report
on Form 10-Q and next Annual Report on Form 10-K and as otherwise may be
required by Item 601 of Regulation S-K.

 

 

 

 

Schedule 4.6

 

Litigation

 

None.

 

 

 

 

Schedule 4.15

 

Subsidiaries

 

Name   Jurisdiction   Percentage of each class of Capital
Stock owned by any Loan Party  Enco Manufacturing Company, Inc.   New York  
100% owned by Borrower MSC Acquisition Corp III   New York   100% owned by
Borrower MSC Acquisition Corp VI   New York   100% owned by Borrower MSC
Acquisition Corp VII   New York   100% owned by Borrower MSC Foreign Properties
Corporation   Delaware   100% owned by Borrower MSC Services Corp.   New York  
100% owned by Borrower Primeline International, Inc.   New York   100% owned by
Borrower Sid Tool Co., Inc.   New York   100% owned by Borrower Mission Real
Estate Acquisition Company   Delaware   100% owned by Sid Tool Co., Inc. Swiss
Precision Instruments Inc.   California   100% owned by Borrower J&L
America, Inc.   Michigan   100% owned by MSC Acquisition Corp VI ATS Industrial
Supply S. de R.L. de C.V.   Mexico  

0.01% owned by MSC Acquisition Corp. VII (NY)

99.99% owned by Sid Tool Co., Inc.

American Specialty Grinding Co., Inc.   Massachusetts   100% owned by Sid Tool
Co., Inc. MSC Contract Management, Inc.   New York   100% owned by Sid Tool Co.,
Inc. MSC Industrial Supply ULC   British Columbia, Canada   100% owned by Sid
Tool Co., Inc. MSC Industrial Supply Co.   UK   100% owned by J & L America,
Inc.

 

 

 

 

Schedule 7.3(f)

 

Existing Liens

 

1.Any liens described in UCC financing statements filed against Sid Tool Co.,
Inc. as debtor and in effect as of as of April 1, 2013, as evidenced by the UCC
debtor search conducted on April 4, 2013 and delivered to the Administrative
Agent.

 

2.Any liens described in UCC financing statements filed against MSC Contract
Management, Inc. as debtor and in effect as of April 1, 2013, as evidenced by
the UCC debtor search conducted on April 4, 2013 and delivered to the
Administrative Agent.

 

3.Any liens described in UCC financing statements filed against MSC Industrial
Direct Co., Inc. as debtor and in effect as of April 1, 2013 as evidence by the
UCC debtor search conducted on April 4, 2013 and delivered to the Administrative
Agent.

 

4.Any liens described in Section 4.5 of the Disclosure Letter to the Acquisition
Agreement.

 

 

 

 

Schedule 7.6(e)

 

Existing Investments

 

1.Taxable Special Obligation Development Lease Revenue Bonds (Sid Tool Co., Inc.
Project) dated December 4, 2012 in the aggregate principal amount of up to
$35,000,000 pursuant to that certain Bond Advance Agreement and Assignment of
Lease and Rental Payments, dated as of December 4, 2012.

 

 

 

  

Schedule 7.7

 

Affiliate Transactions

 

1.The Borrower is affiliated with a real estate entity (the “Real Estate
Affiliate”), which is owned and controlled by one of the Borrower’s principal
shareholders, Mitchell Jacobson, and his sister Marjorie Gershwind Fiverson, and
by their family related trusts. The Real Estate Affiliate leases to Sid Tool a
distribution center located in Atlanta, Georgia. The disclosure of this
transaction should not be construed as implying that such transaction is not on
terms at least as favorable as could have been obtained in an arm’s length
transaction.

 

2.Any renewal, extension or amendment to the foregoing lease.

 

3.In connection with a planned co-location of its corporate headquarters to
Davidson, North Carolina, the Borrower has implemented a relocation program for
associates, including executives, who will be moving to the new facility. The
program includes, among other things, assistance with the sale of an associate's
home, reimbursement of certain losses associated with the sale of an associate's
home, and allowances for various relocation costs and expenses. The majority of
the relocations are expected to occur in fiscal years 2013 and 2014.

  

 

 

 

EXHIBIT A

 

FORM OF

GUARANTEE

  

 

 

 

GUARANTEE

 

GUARANTEE, dated as of April 22, 2013, made by each of the corporations that are
signatories hereto (the “Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
lenders (the “Lenders”) from time to time parties to the Credit Agreement, dated
as of April 22, 2013 (as amended, supplemented or otherwise modified, from time
to time, the “Credit Agreement”), among MSC Industrial Direct Co., Inc. (the
“Borrower”), the Lenders, and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to each
Guarantor in connection with the operation of its business;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Lenders.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to the Borrower under the
Credit Agreement, the Guarantors hereby agree with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:

 

1.          Defined Terms. (a)          Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.

 

(c)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.          Guarantee. (a)   Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

 

 

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3).

 

(c)          Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.

 

(d)          This Guarantee shall remain in full force and effect until all the
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and the Term Commitments and the Revolving Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Obligations.

 

(e)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Term Commitments and the Revolving Commitments are terminated.

 

3.          Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

 

4.          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Term Commitments and the Revolving Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

2

 

 

5.          Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.

 

6.          Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee; the Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Guarantee; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

 

3

 

 

7.          Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

8.          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.

 

9.          Representations and Warranties. Each Guarantor hereby represents and
warrants that:

 

(a)          it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation and has the power and authority
and the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;

 

(b)          it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guarantee, and has taken all
necessary action to authorize its execution, delivery and performance of this
Guarantee;

 

(c)          this Guarantee constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing;

 

(d)         the execution, delivery and performance of this Guarantee will not
violate any Requirement of Law or Contractual Obligation of such Guarantor and
will not result in or require the creation or imposition of any Lien on any of
the properties or revenues of such Guarantor pursuant to any Requirement of Law
or Contractual Obligation of the Guarantor;

 

(e)         no consent or authorization of, filing with, notice to or other act
by or in respect of, any arbitrator or Governmental Authority and no consent of
any other Person (including, without limitation, any stockholder or creditor of
such Guarantor) is required in connection with the execution, delivery,
performance, validity or enforceability of this Guarantee; and

 

(f)         no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of such
Guarantor, threatened by or against such Guarantor or against any of its
properties or revenues (1) with respect to this Guarantee or any of the
transactions contemplated hereby, or (2) which could reasonably be expected to
have a Material Adverse Effect.

 

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each borrowing by the
Borrower under the Credit Agreement on and as of such date of borrowing as
though made hereunder on and as of such date.

 

4

 

 

10.         Authority of Administrative Agent. Each Guarantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

11.         Notices. All notices, requests and demands to or upon the
Administrative Agent, any Lender or any Guarantor hereunder shall be effected in
the manner provided for in Section 10.2 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth under its signature below.

 

12.         Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

13.         Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.         Integration. This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.

 

15.         Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except in accordance with Section 10.1 of the Credit
Agreement.

 

(b)          Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to paragraph 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion.

 

(c)          The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

16.         Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

5

 

 

17.         Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.

 

18.         Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

19.         Submission to Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 

(i)          submits for itself and its property in any legal action or
proceeding relating to this Guarantee or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(ii)         consents that any such action or proceeding may be brought in such
courts and waives trial by jury and any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(iii)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address set forth under its signature below or at such other address of which
the Administrative Agent shall have been notified;

 

(iv)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(v)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

20.         Acknowledgements. Each Guarantor hereby acknowledges that:

 

(i)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(ii)         neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(iii)        no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

6

 

 

21.         Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of a Guarantor Supplement in the
form of Annex A hereto.

 

22.         WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

  

7

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[signatures follow]

 

Guarantee



 

 

 

 

[name of guarantor]   By:       Name:   Title:     Address for Notices: 75
Maxess Road Melville, New York 11747 Attention: General Counsel  
Telephone:  (516) 812-1420 Telecopy: (516) 812-1175  


 Guarantee

  

 

 

 

ANNEX A

 

FORM OF
GUARANTOR SUPPLEMENT

 

_____________, 201_

 

JPMorgan Chase Bank, N.A., as Administrative Agent
395 North Service Road, Floor 3

Melville, New York 11747

 

Attention:

 

Re:Guarantee, dated as of April 22, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”), made by certain subsidiaries of
MSC Industrial Direct Co., Inc. in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Guarantee. Terms defined in the Guarantee shall be used
herein as therein defined.

 

The undersigned, ___________________________, a ________________
[corporation/limited liability company/partnership] and a Subsidiary of the
Borrower, in consideration of the extensions of credit by the Lenders to the
Borrower pursuant to the Credit Agreement, which extensions benefit the
undersigned by making funds available to the undersigned and by enhancing the
financial strength of the consolidated group of which the undersigned is a
member, hereby agrees to become an additional Guarantor for the purposes of the
Guarantee and to perform all the obligations of a Guarantor under, and to be
bound in all respects by the terms of, the Guarantee as if the undersigned were
a signatory party thereto, effective from the date hereof.

 

The undersigned hereby certifies that (a) this Guarantor Supplement has been
duly authorized, executed and delivered by the undersigned and constitute its
legal, valid and binding obligation enforceable against the undersigned in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing and (b) the
representations and warranties contained in Section 9 of the Guarantee insofar
as they relate to the undersigned are true and correct on and as of the date
hereof, with the same effect as if made on and as of such date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they are true and correct as of such earlier date).

 

 

 

 

The undersigned hereby certifies that attached hereto as Annex I is a copy of
the resolutions of the Board of Directors of the undersigned, authorizing the
undersigned to become a Guarantor under the Guarantee and to perform its
obligations thereunder and to execute, deliver and perform this Guarantor
Supplement.

 

The undersigned confirms that it has received a copy of the Guarantee including
all amendments thereto, if any.

 

The address to which all notices to the undersigned under the Guarantee should
be directed is:

 

[____________________]


 

This Guarantor Supplement shall be effective on and as of the date first written
above. THIS GUARANTOR SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

  Very truly yours,       [NAME OF SUBSIDIARY OF BORROWER]      
By:_____________________________   Title:

  

2

 

 

ANNEX I

 

RESOLUTIONS

  

3

 

 

EXHIBIT B

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Credit Agreement, dated as of April 22, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MSC
Industrial Direct Co., Inc. (the “Borrower”), the lenders from time to time
parties thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

1.           I am the duly elected, qualified and acting [President and Chief
Executive Officer]/[Executive Vice President and Chief Financial Officer]/[Vice
President of Finance and Corporate Controller] of the Borrower.

 

2.          I have reviewed and am familiar with the contents of this
Certificate.

 

3.          I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

 

4.          Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.1, 7.2(b)(iii), 7.5(e) and
(j), and 7.6(g) of the Credit Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of _____,
201_.

 

  ________________________________   Name:   Title:

 



4

 



 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

Attachment 2
to Compliance Certificate



The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.



[Set forth Covenant Calculations]



 

5

 

 

EXHIBIT C

 

FORM OF
CLOSING CERTIFICATES

[INSERT NAME OF LOAN PARTY]

SECRETARY’S CERTIFICATE

 

April [__], 2013

 

Pursuant to Section 5.1(h) of the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), by and
among MSC Industrial Direct Co., Inc. [(the “Company”)]1, the lenders from time
to time parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
the undersigned Secretary of [INSERT NAME OF LOAN PARTY] [(the “Company”)]2
hereby certifies as follows:

 

1.          Attached hereto as Annex 1 is a true and complete copy of the
[Certificate] [Articles] of Incorporation of the Company, and all amendments
thereto through and including the date hereof, which [Certificate][Articles] of
Incorporation [has][have] not been revoked and [is][are] in effect on the date
hereof.

 

2.          Attached hereto as Annex 2 is a true and complete copy of the
By-Laws of the Company, and all amendments thereto through and including the
date hereof, which By-Laws have not been revoked and are in effect on the date
hereof.

 

3.          Attached hereto as Annex 3 is a true and complete copy of [an
extract of the resolutions duly adopted by the Board of Directors of the Company
on April [__], 2013]3 [resolutions duly adopted by the Board of Directors of the
Company on April [__], 2013 and a true and complete copy of resolutions duly
adopted by the sole shareholder of the Company on April [__], 2013]4[resolutions
duly adopted by the Board of Directors of the Company on April [__], 2013]5;
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to in the Credit Agreement.

 

4.          Attached hereto as Annex 4 is an incumbency certificate listing
persons who are now duly elected and qualified officers of the Company holding
the offices indicated next to their respective names, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 



 



1 Borrower only.

 

2 Subsidiary Guarantors only.

 

3 Borrower only.

 

4 Subsidiary Guarantors incorporated in New York only.

 

5 J & L America, Inc. only.

 

 

 

 

5.          There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company.

 

6.          The Company is duly incorporated, validly existing and in good
standing under the laws of the State of [INSERT STATE].

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf and
in the undersigned’s capacity as Secretary of the Company (and not in any
individual capacity) as of the date set forth above.

 

  [INSERT NAME OF LOAN PARTY]       By: ____________________________________    
    Name:     Title:    

 

The undersigned, on behalf and in the undersigned’s capacity as an officer of
the Company (and not in any individual capacity), hereby certifies that the
person named above is a duly elected and qualified officer of the Company and
that the signature above is such person’s true and genuine signature.

 

  By: ____________________________________         Name:     Title:    



 

 

 

 

ANNEX 1

 

[Certificate][articles] of incorporation

 

 

 

 

ANNEX 2

 

BY-LAWS

 

 

 

 

ANNEX 3

 

[extract of resolutions][Resolutions]

 

 

 

  

ANNEX 4

 

incumbency certificate

 

Name   Office   Signature                              

  

 

 

 

EXHIBIT C

 

[INSERT NAME OF LOAN PARTY]

OFFICER’S CERTIFICATE

 

April [__], 2013

 

Pursuant to Section 5.1(h) of the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), by and
among MSC Industrial Direct Co., Inc. [(the “Company”)]1, the lenders from time
to time parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent,
the undersigned officer of [INSERT NAME OF LOAN PARTY] [(the “Company”)]2 hereby
certifies as follows:

 

1.          The conditions precedent set forth in Section 5.1 and Section 5.2 of
the Credit Agreement were satisfied as of the Closing Date.3

 

2.          The representations and warranties of the Company set forth in each
of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof as if made on and as of the date
hereof (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date).

 

3.          Upon the effectiveness of the Credit Agreement, no Default or Event
of Default [arising from any action, inaction, circumstance or condition of or
directly relating to the Company]4 has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.

 



 



1 Borrower only.

 

2 Subsidiary Guarantors only.

 

3 Borrower only.

 

4 Subsidiary Guarantors only.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf and
in the undersigned’s capacity as an officer of the Company (and not in any
individual capacity) as of the date set forth above.

 

  [INSERT NAME OF LOAN PARTY]         By: ____________________________________  
      Name:     Title:    



 

 

 

 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified, from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]]       3. Borrower: MSC Industrial Direct Co., Inc.       4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement       5. Credit Agreement: The $650,000,000 Credit
Agreement dated as of April [__], 2013 among MSC Industrial Direct Co., Inc.,
the Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto 6. Assigned Interest:
 

 

 

 

 

Facility Assigned1   Aggregate Amount of
Commitment/Loans for
all Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned of
Commitment/Loans2     $   $   %     $   $   %

 

Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 



 



1 Fill in appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Term
Commitment”, “Revolving Commitment”, “Incremental Term Loan Commitment”.

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:______________________________   Title:
      ASSIGNEE       [NAME OF ASSIGNEE]       By:______________________________
  Title:

 

[Consented to and]3Accepted:       JPMORGAN CHASE BANK, N.A., as  
Administrative Agent       By_________________________________   Title:      
[Consented to:] 4       MSC INDUSTRIAL DIRECT CO., INC.      
By________________________________   Title:       [NAME OF RELEVANT PARTY]      
By________________________________   Title:  

 



 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

 

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

 ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

EXHIBIT E

 

FORM OF

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified, from time to time, the “Credit
Agreement”), among MSC Industrial Direct Co., Inc. (the “Borrower”), the Lenders
from time to time parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.9 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:______________________________________   Name:  
Title:  

 

Date: ________ __, 20[ ] 

 

 

 

 

Exhibit E-1

FORM OF

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified, from time to time, the “Credit
Agreement”), among MSC Industrial Direct Co., Inc. (the “Borrower”), the Lenders
from time to time parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.9 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:______________________________________   Name:  
Title:  

 

Date: ________ __, 20[ ] 

 

 

 

 

exhibit E-2

FORM OF

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified, from time to time, the “Credit
Agreement”), among MSC Industrial Direct Co., Inc. (the “Borrower”), the Lenders
from time to time parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.9 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:______________________________________   Name:  
Title:  

 

Date: ________ __, 20[ ]

 

 

 

 

exhibit E-3

FORM OF

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of April [__], 2013
(as amended, supplemented or otherwise modified, from time to time, the “Credit
Agreement”), among MSC Industrial Direct Co., Inc. (the “Borrower”), the Lenders
from time to time parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.9 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:______________________________________   Name:  
Title:  

 

Date: ________ __, 20[ ] 

 

 

